Name: 2010/126/CFSP: Council Decision 2010/126/CFSP of 1Ã March 2010 amending Common Position 2009/138/CFSP concerning restrictive measures against Somalia
 Type: Decision
 Subject Matter: international trade;  international affairs;  Africa;  European construction;  defence
 Date Published: 2010-03-02

 2.3.2010 EN Official Journal of the European Union L 51/18 COUNCIL DECISION 2010/126/CFSP of 1 March 2010 amending Common Position 2009/138/CFSP concerning restrictive measures against Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 10 December 2002, the Council adopted Common Position 2002/960/CFSP concerning restrictive measures against Somalia (1) following United Nations Security Council Resolutions (UNSCR) 733 (1992), 1356 (2001) and 1425 (2002) relating to an arms embargo against Somalia. (2) On 16 February 2009, the Council adopted Common Position 2009/138/CFSP (2) implementing UNSCR 1844 (2008) which introduced restrictive measures against those who seek to prevent or block a peaceful political process, or those who threaten the Transitional Federal Institutions (TFIs) of Somalia or the African Union Mission in Somalia (AMISOM) by force, or take action that undermines stability in Somalia or the region. (3) On 23 December 2009, the United Nations Security Council adopted UNSCR 1907 (2009) calling upon all States to inspect, in accordance with their national authorities and legislation and consistent with international law, all cargoes to and from Somalia, in their territory, including seaports and airports, if the State concerned has information that provides reasonable grounds to believe that the cargo contains items whose supply, sale, transfer or export is prohibited under the general and complete arms embargo to Somalia established pursuant to paragraph 5 of UNSCR 733 (1992) and elaborated and amended by subsequent resolutions. (4) Common Position 2009/138/CFSP should be amended accordingly. (5) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 Common Position 2009/138/CFSP is hereby amended as follows: The following Article is inserted: Article 3a 1. Member States shall inspect, in accordance with their national authorities and legislation and consistent with international law, all cargo to and from Somalia in their territory, including at their airports and seaports, if they have information that provides reasonable grounds to believe that the cargo contains items whose supply, sale, transfer or export is prohibited under Article 3. 2. Aircrafts and vessels transporting cargo to and from Somalia shall be subject to the requirement of additional pre-arrival or pre-departure information for all goods brought into or out of a Member State. 3. Member States shall, upon discovery, seize and dispose of (either by destroying or rendering inoperable) items whose supply, sale, transfer or export is prohibited under Article 3. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 1 March 2010. For the Council The President D. LÃ PEZ GARRIDO (1) OJ L 334, 11.12.2002, p. 1. (2) OJ L 46, 17.2.2009, p. 73.